Citation Nr: 1221546	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for depression and anxiety, evaluated as 50 percent disabling from January 2, 2003, and as 70 percent disabling from March 25, 2010.  

2.  Entitlement to an effective date earlier than March 25, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility for Dependents' Educational Assistance (DEA).

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for esophageal stricture.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968, with subsequent reserve component service, including a period of active duty for training (ACDUTRA) in June 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before a Decision Review Officer at the RO on January 2, 2005.  A copy of the hearing transcript has been associated with the file.

In December 2006, the Board denied entitlement to service connection for depression and anxiety.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court partially vacated the December 2006 Board decision pursuant to the Joint Motion, and remanded the issue of entitlement to service connection for depression and anxiety to the Board for readjudication consistent with its Order.  

In August 2008, the Board remanded the issues of entitlement to service connection for depression and anxiety, diabetes mellitus, and esophageal stricture to the agency of original jurisdiction (AOJ) for further evidentiary development.   

Service connection for depression and anxiety was granted by rating decision dated in February 2009, and a 50 percent disability evaluation was assigned, effective January 2, 2003.  The Veteran perfected an appeal with respect to the assigned rating.

By rating decision dated in May 2011, the RO awarded an increased evaluation for the service-connected depression and anxiety from 50 percent to 70 percent, effective March 25, 2010.  The Court has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

(The decision below addresses the claims for higher initial ratings for depression and anxiety; earlier effective dates for TDIU and DEA; and service connection for esophageal stricture.  The question of entitlement to service connection for diabetes mellitus is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  From January 2, 2003, to November 14, 2008, the Veteran's depression and anxiety was manifested by symptoms most closely approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, moderate depression, chronic sleep impairment with nightmares, and disturbances of motivation and mood.  

2.  From November 14, 2008, to April 26, 2011, the Veteran's depression and anxiety was manifested by symptoms most closely approximating occupational and social impairment, with deficiencies in most areas, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships.

3.  From April 26, 2011, the Veteran's depression and anxiety has resulted in total occupational impairment.  

4.  The evidence first demonstrates a factually ascertainable increase in the Veteran's service-connected depression and anxiety, causing unemployability, as of November 14, 2008.

5.  The requirements for basic eligibility for DEA were met as of November 14, 2008.  

6.  The Veteran does not have esophageal stricture that is attributable to his active military service, nor was it caused or made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  From January 2, 2003, to November 14, 2008, the criteria for a disability rating in excess of 50 percent for depression and anxiety were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

2.  From November 14, 2008, to April 26, 2011, the criteria for a disability rating of 70 percent, but no higher, for depression and anxiety, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

3.  From April 26, 2011, the criteria for a disability rating of 100 percent for depression and anxiety were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

4.  An effective date of November 14, 2008, for assignment of TDIU and basic eligibility for DEA is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

5.  The Veteran does not have esophageal stricture that is the result of disease or injury incurred in or aggravated during active military service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through July 2003, April 2005, October 2008, and January 2011 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  

The appeals for a higher initial rating for depression and anxiety and earlier effective dates for the grant of TDIU and DEA represent "downstream" issues of the originally-adjudicated claims for service connection for depression and anxiety and TDIU.  Accordingly, no further VCAA notice is required in the current "downstream" issue appeals.  Dingess, supra.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

The Veteran was provided VA examinations in connection with his claim for a higher initial rating for depression and anxiety, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claim, by addressing the current level of severity of the Veteran's service-connected depression and anxiety.  

With respect to the claims for earlier effective dates for TDIU and DEA eligibility, the medical evidence contained in the Veteran's VA treatment records establishes that an increase in severity of the Veteran's service-connected depression and anxiety was first reported on November 14, 2008.  That report of increase ultimately led to the finding that the Veteran was unable to maintain employment as a result of his psychiatric symptoms.  In light of the foregoing, the Board finds that the medical evidence of record is sufficient for an adequate factual determination.  Thus, further remand would not result in a benefit flowing to the Veteran and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that an etiological opinion has not been obtained for the Veteran's claim for service connection for esophageal stricture.  In this case, however, there is no evidence that this disability manifested during a period of active duty or active duty for training (ACDUTRA); nor has the Veteran so asserted.  Instead, the Veteran contends that his esophageal stricture resulted from an episode of pancreatitis; however, service connection for pancreatitis has not been established.  In light of the lack of evidence demonstrating a nexus to service, or that esophageal stricture was caused or chronically worsened by a service-connected disability, the Board is satisfied that the duties to notify and assist have been met.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection for depression and anxiety, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his service-connected depression and anxiety is more disabling than initially rated.   Since the effective date of the award of service connection--January 2, 2003--the Veteran's depression and anxiety have been evaluated under Diagnostic Code 9434 for major depressive disorder.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9434).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

VA clinical notes reflect that the Veteran attempted suicide in January 2003 by ingesting approximately 20 Valium pills.  He attributed his suicide attempt to his ongoing attempts to gain service-connected benefits for his psychiatric symptomatology and the recent loss of his home in a fire, with no insurance.  He remained active in his church and accompanied the choir in singing at nursing homes.  A GAF score of 45, indicative of serious symptomatology, was assigned.  

In April 2003, the Veteran reported that he felt better than he had in years.  He had no more suicidal ideation and looked only "minimally depressed."  A GAF score of 62, indicative of mild symptomatology, was assigned.  In August 2003, the Veteran stated that his recent diagnosis of diabetes had negatively impacted his mood, and that he had had frequent nightmares that faded rapidly from memory and did not cause residual distress.  His home life was improved and he was maintaining good relationships with his children.  A GAF score of 51, indicative of moderate symptomatology, was assigned.  

In October 2003, the Veteran reported that he was again having suicidal ideation with no intent.  A GAF score of 41 was assigned.  However, that same month, the Veteran saw a different provider and reported that he was "doing OK" and looked "minimally depressed" although his mood was "not quite as good as last time."  He did not report suicidal ideation, and his GAF score was 62.  

In December 2003, the Veteran reported suicidal ideation and increased sleep impairment as a result of nightmares.  He had little initiative and poor self-esteem, expecting to fail at anything he did.  A GAF score of 41 was assigned.  Similar symptoms were shown during a therapy session in March 2004; at that time, a GAF score of 45 was assigned.  

In April 2004, the Veteran appeared "minimally depressed," which was "about his baseline."  He reported increased irritability and blamed this on a change in medication.  He got 5-6 hours of sleep on most nights.  A GAF score of 58 was assigned.  During a therapy session that same month, the Veteran stated that he still had frequent nightmares but that he was doing better than he had before.  He was not thinking of suicide as much, but continued to show little initiative and poor self-esteem.  A GAF of 51 was assigned.  

During a psychiatric evaluation in October 2004, the Veteran appeared "minimally to moderately" depressed.  He still got 5-6 hours of sleep a night.  He attended church frequently and sang in the choir.  A GAF of 62 was assigned.  In April 2005, the Veteran reported that his depression had increased; a GAF score of 58 was assigned.  Similar symptoms were reported in July 2005 and January 2006.  On both of those occasions, the Veteran appeared "moderately depressed" to the examiner, and the Veteran stated that his mood was chronically depressed.  However, it was noted in the record that the Veteran's private physician had discontinued his Valium prescription for panic attacks, stating that the Veteran no longer needed them.  GAF scores of 60 and 62 were assigned.  

The Veteran's symptoms had abated somewhat during a clinical evaluation in March 2006, when he appeared "minimally depressed" and stated that he was not in a bad mood, but "not euphoric, either."  His chronic sleep impairment had worsened, however, and he was now sleeping only 3 to 4 hours per night.  A GAF score of 62 was assigned.  In August 2006, the Veteran stated that his mood was "pretty good," and he appeared minimally depressed.  His sleep had improved to 5 hours a night.  A GAF score of 63 was assigned.  Similar findings were noted on psychiatric evaluation in December 2006.  The Veteran made good eye contact and had calm speech and behavior.  There was no evidence of thought disorder or psychosis.  A GAF score of 64 was assigned.  

The Veteran's mood was further improved in February 2007.  He stated that he had "lost it" approximately 2 weeks prior but that was the "first time in a long time."  A GAF score of 65 was assigned.  GAF scores of 67 were assigned in July 2007 and January 2008 when the Veteran reported even further improvement in his demeanor and mood.  

The Veteran did not seek further VA clinical treatment for his depression and anxiety until August 2008, when he transferred to a different VA facility.  He reported that he had "a little depression and hasn't gotten any worse."  He did say that he felt "miserable" after gaining weight, but that he did not have "highs and lows" in his emotions as a result of his psychiatric medications.  Mental status examination was normal; however, the Veteran did complain of short-term memory deficits.  Overall, the Veteran felt his "mood is doing pretty well;" however, his sleep and energy levels were "poor."  He had no suicidal ideation and expressed regret that he had attempted suicide in January 2003.  A GAF score of 67 was assigned.  

During a clinical evaluation on November 13, 2008, the Veteran indicated that his mood was a bit worse, his depression was worse and his nightmares had increased in severity.  His affect was bland, and "not overtly depressed."  He denied suicidal and homicidal ideation.  His thought process was intact, although it "wanders a bit."  He denied unusual behavior and impulsivity.  A GAF score of 67 was assigned.  

The Veteran received a VA psychiatric evaluation on November 14, 2008.  He stated that his memory was "going fast" and his depression "is so much worse."  On examination, the Veteran "clearly does appear depressed."  His mood, energy levels, interest in enjoyable activities, self-esteem, and sleep were all "decreased," and he reported suicidal ideation and feelings of hopelessness and helplessness.  The examiner noted that the Veteran was not working as a result of back pain; however, the Veteran noted that he had been treated for depression since the time of his back injury.  He did not abuse drugs or alcohol, but did have "massive social isolation."  He had no interest in engaging in social activities, where previously he had been much more interested.  He had no legal difficulties and was able to attend to activities of daily living.  

On mental status examination, the Veteran appeared "clearly depressed with a very guarded affect."  His thoughts were not grossly disorganized, but there was clear evidence of cognitive decline, as the Veteran could not recall certain dates or perform serial 7's; nor could he recall all objects shown to him after 5 minutes.  His ability to engage in abstract thinking and describe past historical detail was intact.  Grooming, hygiene, speech and communication were appropriate.  There was no panic, paranoia, or obsessional rituals.  There as no hypervigilance; however, there was ongoing suicidal ideation with no plan or intent.  A GAF score of 45, indicative of serious symptomatology, was assigned.  

On psychiatric evaluation in March 25, 2010, the Veteran stated that he felt he was "okay" but that his wife was concerned about him.  His wife reported that the Veteran was less interested in activities and that there was more "apathy ... sadness and avoidance of family in the past 6-9 months."  She felt that the Veteran was resisting telling anyone of the depth of his depression.  The Veteran indicated that he would like to try going out fishing again, but he had not made any plans to do so.  The Veteran reported no suicidal or homicidal ideation.  The examiner stated that the Veteran's "last GAF score was 66" but did not appear to provide a current GAF.  

An August 2010 clinical evaluation reflected some improvement in mood, a "last GAF score of 67" was noted.  

The Veteran received a VA general medical examination in April 2011.  It appears that a fairly cursory mental status examination was conducted, showing no serious psychiatric symptoms.  However, during a psychiatric examination conducted on April 26, 2011, the Veteran reported "depression, suicidal thoughts, poor concentration, lack of energy, dependence [on] others, difficulty making decisions, sleep disturbance, nightmares, nervousness, low self-esteem, irritability, and crying spells." His depression was nearly constant, ameliorated somewhat with medications.  He reported that when he was depressed, he had "low energy, low motivation, and [did] not want to be around anyone else" or engage in activities around the house.  He did not want to do anything but stay in bed.  He had vague suicidal ideation, which he countered with thinking of all the things he had to live for.  He became nervous around big crowds and avoided shopping or did so quickly.  He had nightmares twice a week and slept poorly, waking several times during the night.  He had irritable outbursts and threw items during them.  He would remove himself from situations before his emotions became too great.  He had difficulty concentrating and poor attention.  He could not drive as a result of his anxiety.  

Despite his increased symptoms, his wife insisted that he participate in chores around the house.  He ate breakfast with friends once a week, but otherwise stayed at home.  On mental status examination, he was well-nourished and appropriately groomed.  His speech was clear and his affect was nervous; his mood was depressed.  He was appropriately oriented.  He was preoccupied with his physical health and suicidal thoughts.  His relationships with others were fair, but there was "low frequency of contact and a preference for being alone."  Self-esteem was low.  The Veteran was easily distracted.  Abstract thinking was intact; however, judgment was diminished by anxiety and depression.  

The examiner found that the Veteran's symptoms were chronic and "moderate to severe."  He "experienced deficiencies in most areas of his occupational and social functioning" as a result of his symptoms.  Significantly, the examiner found that the Veteran was "unemployable due to his depression because of its effects on his concentration, thought organization, thinking speed, social comfort, ability to deal with conflict, ability to maintain a stable mood, and ability to persist with problems rather than give up on them.  His depression made it unlikely that he would attend work regularly and reliably."  A GAF score of 49 was assigned.  

The Veteran underwent another VA examination in February 2012, and reported essentially the same symptoms as reported during his April 2011 examination.  A GAF score of 48 was assigned.  

In its February 2009 decision granting service connection for depression and anxiety, the AOJ assigned a disability evaluation of 50 percent, effective January 2, 2003.  By a May 2011 rating decision, the AOJ increased the disability evaluation for service-connected depression and anxiety to 70 percent, effective March 25, 2010, reasoning that this date was "the date sustained worsening is first shown in VAMC records."  

The Board finds that a 50 percent disability evaluation is appropriate from January 2, 2003, to November 14, 2008.  Although the Veteran attempted suicide in January 2003, which is indicative of severe psychiatric symptomatology, the subsequent clinical notes show improvement in the Veteran's depression levels and overall mood, with GAF scores reaching 62, indicative of only mild symptoms.  From April 2004 to August 2008, the Veteran's symptoms continued to improve.  Although he still suffered from sleep impairment and mild to moderate depression, he was active in his church, and had good relationships with family and a few friends.  Medications for panic attacks were discontinued in 2005 because his private physician felt they were no longer needed.  No thought disorders, impairment of judgment and/or insight, or hallucinations or delusions were noted on mental status examination.  From April 2004 to November 2008, suicidal ideation was vague and fleeting, with no plan.  Although the Veteran was not working, his unemployability was attributed to back pain, a disability for which service connection has not been established.  The Veteran's GAF scores from April 2004 to November 2008 were primarily in the 60s, reflective of mild symptomatology.   

The January 2003 suicide attempt appears to represent an exacerbation of symptomatology, and was not indicative of the Veteran's usual symptomatology from January 2, 2003, to November 14, 2008.  Instead, his symptoms, specifically chronic sleep impairment, mild to moderate depression and disturbances of motivation and mood, more closely approximated the criteria outlined for a 50 percent rating.  The Veteran's cognitive abilities were intact, and his depression did not interfere with his ability to function independently, appropriately and effectively.  The clinical notes reflect that his relationships with his family were good and he participated in church activities.  His grooming and hygiene were appropriate.  There was no indication that his psychiatric symptoms impacted his employability or that he was unable to establish and maintain effective relationships.  Thus, the criteria for a disability evaluation of 70 percent were not met.  

As noted previously, by rating decision dated in May 2011, the RO increased the Veteran's disability rating to 70 percent effective March 25, 2010, on the grounds that this was the earliest date that sustained worsening of the Veteran's symptoms was shown by the evidence of record.  However, a review of the evidence shows that the Veteran's symptoms worsened quite suddenly on November 14, 2008.  At that time, the Veteran reported cognitive decline,  increased depression, low energy, a loss of interest in enjoyable activities, feelings of helplessness and hopelessness, and suicidal ideation.  The Veteran indicated that he was unemployed as a result of his back disorder, but noted that he had been treated for depression since his back injury.  On examination, the Veteran appeared clearly depressed.  A mental status examination showed no evidence of grossly disorganized thoughts, but in the examiner's view there was clear cognitive decline.  The worsening of the Veteran's symptoms was reflected in the GAF score of 45.  

The Board finds that these later symptoms are suggestive of occupational and social impairment with deficiencies in most areas.  Given this finding, the Board concludes that a 70 percent rating is warranted from November 14, 2008.  There is no indication that the criteria for a total disability evaluation were met; the Veteran's unemployability was attributed to his nonservice-connected back disorder, and there were no symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss of names of close relatives, own occupation, or the Veteran's own name.  38 C.F.R. § 4.130, DC 9411.  

During an April 26, 2011 VA examination, the examiner found that the Veteran's depression had then made him unemployable because of its effects on his concentration, thought processes, social functioning, ability to deal with conflict and maintain a stable mood, and problem-solving skills.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence shows that his depression and anxiety were productive of symptoms analogous to total occupational and social impairment.  See 38 C.F.R.     § 4.130, Diagnostic Code 9411 (2011).  As a result, the Board finds that his symptomatology more closely approximated the criteria for a 100 percent rating since April 26, 2011.  Id.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's psychiatric disability reflected so exceptional or unusual a disability picture as to warrant consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria for each of the time periods noted above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the following is appropriate:  an evaluation of 50 percent from January 2, 2003, to November 14, 2008; a 70 percent rating from November 14, 2008, to April 26, 2011; and a 100 percent rating from April 26, 2011.  No higher evaluations are warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Earlier Effective Date for TDIU and DEA Eligibility

The Veteran contends that he is entitled to an effective date earlier than March 25, 2011, for the assignment of TDIU and DEA eligibility.  For the reasons that follow, the Board agrees.  

Except as otherwise provided, the effective date of an award based on an original claim or a claim for an higher rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o)(2011).  The award of a higher rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  VAOGCPREC 12-98.  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Harper, 10 Vet. App. at 126.  

Here, the Veteran had prosecuted a claim for a higher rating since the initial rating was assigned effective from the date service connection was warranted.  Consequently, the question becomes when, after the effective date of the award of service connection, an increase was shown.  In other words, the award of TDIU and DEA eligibility turns on when it was first demonstrated after the January 2, 2003, award of service connection.

As previously noted, the Veteran's depressive symptomatology underwent a sudden increase in severity as reflected in a clinical note dated on November 14, 2008.  On that date, the Veteran admitted to increased depression, suicidal ideation, decreased energy and self-esteem, feelings of hopelessness and helplessness, and cognitive decline.  His GAF score decreased precipitously from the mid 60s to 45.  The Veteran was ultimately found to be unemployable as a result of his depression on examination in April 2011.  Therefore, the Board finds that the increase in the disability was factually ascertainable as of November 14, 2008.  (As noted above, his symptoms prior to that date were generally characterized in the mild to moderate range.)  The Board concludes that the Veteran is entitled to an effective date of November 14, 2008, for the assignment of TDIU.  

As for the claim for eligibility for DEA in the case of a Veteran who is alive, the basic eligibility requirements are (1) discharge from service under conditions other than dishonorable; and (2), the Veteran having a permanent total service-connected disability.  38 C.F.R. § 3.807(a) (2011).  In this case, the Board has determined that the proper effective date for TDIU is November 14, 2008.  Therefore, by following the RO's lead as to DEA eligibility, November 14, 2008, is the date the Veteran became eligible for DEA; there can be no eligibility for DEA prior to the award of a total rating.

Esophageal Stricture

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Veteran has asserted that his esophageal stricture is secondary to pancreatitis.  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The Veteran's service treatment records are negative for diagnosis or treatment for esophageal stricture.  A clinical evaluation of the Veteran's chest was normal on separation examination.  The Veteran denied indigestion, pain or pressure in the chest, stomach or intestinal trouble, and any other symptoms potentially indicative of an esophageal stricture on his Report of Medical History.  

The first indication of esophageal stricture occurred concurrently with an episode of pancreatitis, resulting in resection of part of the Veteran's pancreas.  In April 2000, the Veteran was noted to have dysphagia, and esophageal stricture was suspected.  Although no stricture was noted on esophagogastroduodenscopy (EGD) in April 2000, there was esophagitis and "mild ulceration" of the esophagus, said to be secondary to NG tube trauma.  A stricture was noted on EGD in July 2000.  The Veteran has received treatment for esophageal stricture since that time.  

As noted, the service treatment records are negative for any complaints, treatment or diagnosis of esophageal stricture.  Although the claims folder contains a significant amount of medical documentation, there is no indication in the record that the Veteran had symptoms of this disorder prior to April 2000.  The Veteran has not asserted that an esophageal stricture manifested during his service.  Instead, his assertion is that esophageal stricture is secondary to treatment for the pancreatitis with an NG tube.  

The Board finds that the evidence of record does not link esophageal stricture to the Veteran's time in service.  The claim for service connection for esophageal stricture must thus be denied on a direct basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's claim of secondary service connection, the Board finds that entitlement to service connection for esophageal stricture is not warranted because pancreatitis, the condition to which the Veteran claims his esophageal stricture is secondary, has not been service connected.  See 38 C.F.R. § 3.310.  There is no indication, either by the Veteran or by the evidence of record, that any other service-connected disability played a role in the development of the Veteran's esophageal stricture  For this reason, the Veteran's claim for secondary service connection must be denied.


ORDER

From January 2, 2003, to November 14, 2008, entitlement to a rating in excess of 50 percent for depression and anxiety is denied.

From November 14, 2008, to April 26, 2011, entitlement to a rating of 70 percent for depression and anxiety is granted, subject to the regulations governing the award of monetary benefits.

From April 26, 2011, entitlement to a rating of 100 percent for depression and anxiety is granted, subject to the regulations governing the award of monetary benefits.

An effective date of November 14, 2008, for the award of a TDIU and basic eligibility for DEA is granted, subject to the regulations governing the award of monetary benefits.

Service connection for esophageal stricture is denied.


REMAND

The Veteran has been diagnosed with diabetes mellitus, which he asserts is the result of exposure to environmental toxins during service.  Specifically, the Veteran contends that he was exposed to a hazardous level of pesticides during a period of ACDUTRA in June 1987.  

The Veteran's personnel records include a statement from the Veteran, indicating that he served his period of ACDUTRA in an area widely infested with ticks, and that he requested that the area be sprayed with pesticides.  Other personnel records and treatment notes reflect that the Veteran received over 100 tick bites, and that he subsequently developed a severe febrile illness, which was later found to have contributed to the development of his depression and anxiety.  

In the September 1987 statement, the Veteran indicated that he had requested that the area be sprayed with pesticides on 2 or 3 occasions, but "to [his] knowledge there was never anything done."  However, given the extreme nature of the tick infestation as documented in the personnel records, and the fact that the Veteran personally requested that pesticides be used, the Board finds that it is certainly possible that pesticides were applied at some point near the Veteran's location, whether or not he was aware of it.  The Veteran should be afforded a VA medical examination to determine whether his diabetes mellitus is related to his military service, including as due to pesticide exposure

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's former Army National Guard unit, Company B, 203d Engineer Battalion (Cbt Hv), Carthage, Missouri, in an attempt to verify the Veteran's claimed pesticide exposure while serving a period of ACDUTRA in June 1987.  

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination by a medical professional with expertise in the effects of chemical exposures such as pesticides to address the potential causes of diabetes mellitus.  The examiner should review the claims file and examine the Veteran.

The examiner should determine whether the Veteran has diabetes mellitus, and, if so, provide a medical opinion as to the medical probabilities that it had its onset as a result of military service, including as due to any exposure to pesticides during a June 1987 period of ACDUTRA.  The opinion should be fully explained in the context of the medical record and pertinent medical principles.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


